DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 12/29/2021.  Claims 2-17, and 19-26.

Response to Arguments
Applicant’s arguments, see page 8 of the remarks, filed 12/29/2021, with respect to amended independent claims 2, 16, 19 and 24 have been fully considered and are persuasive.  The rejections of claims 2-17 and 19-26 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s Representative Paul Pysher (Reg. 40,780) on 3/7/2022.

The application has been amended as follows: 

Dependent claim 17 improperly dependent on cancelled claim 1, have been amended to depend on independent claim 16.
In the Claims:
16.  (Currently Amended) A test system comprising: 
a circuit to sample a signal that is repetitive in cycles to obtain data;
a processor configured to generate an eye diagram based on the data, the eye diagram representing parametric information about the signal; and 
a functional test circuit to receive the signal and to perform one or more functional tests on the signal;
wherein the test system 
wherein the functional test circuit is configured to perform the one or more functional tests on the signal concurrently with at least one of the circuit sampling the signal or the processor generating the test eye diagram.
17. (Currently Amended)  The test system of claim 16 [[1]], wherein the circuit and the processor comprise a parametric test circuit, the parametric test circuit being configured to receive the signal from a unit under test.

Allowable Subject Matter
Claims 2-17 and 19-26 are allowed.
independent claims 2 and 19 are allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of generate/generating an eye diagram based on the data, the eye diagram representing parametric information about the signal; and sending the signal inline to a functional test circuit to perform one or more functional tests on the signal without changing informational content of the signal, wherein the signal is sampled in multiple cycles at intervals, the signal having an input bandwidth and a circuit may perform the sampling the signal at a rate, the rate being less than the input bandwidth, in combination with the limitations set forth by the claim.
Independent claim 16 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of generate an eye diagram based on the data, the eye diagram representing parametric information about the signal; and a functional test circuit to receive the signal and to perform one or more functional tests on the signal; wherein the test system is configured to receive the signal from a unit under test and to allow the signal to pass to the functional test circuit inline without changing at least part of the signal; and wherein the functional test circuit and the processor comprise a parametric test circuit, the parametric test circuit being configured to receive the signal from a unit under test, in combination with the limitations set forth by the claim.
Independent claim 24 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of generating an eye diagram based on the data, the eye diagram representing parametric 
Dependent claims 3-5, 8 and 14-15 are allowed for the reasons explained above with respect to independent claim 2 from which they depend.
Dependent claims 6-7, 9-13, 17 and 26 are allowed for the reasons explained above with respect to independent 16 from which they depend.
Dependent claims 20-23 are allowed for the reasons explained above with respect to independent claims 19 from which they depend.
Dependent claims 25 is allowed for the reasons explained above with respect to independent claim 24 from which it depends.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864